ORDER
AND NOW, this 29th day of May, 1987, upon consideration of the Certificate of Jeffrey A. Connelly that he is suffering from a disabling addiction which makes it impossi*583ble for him to prepare an adequate defense to disciplinary charges brought against him, it is hereby
ORDERED that Jeffrey A. Connelly be examined by a qualified medical expert to determine his competency to participate in and defend against the charges brought against him in the above disciplinary proceedings; and it is further
ORDERED that Jeffrey A. Connelly is immediately transferred to inactive status pursuant to Rule 301(e), Pa.R.D.E., pending a determination of his competency to proceed.